Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhi Guanglin (CN203474644U (12.03.2014).
	Regarding claim 1, fig. 1, a flexible display screen cover plate, comprising: a composite laminated structure comprising at least one flexible glass layer (flexible glass 4) and at least one organic layer (see fig. 1, the cover film 2 is a polyethylene film).
	Regarding claim 2, the flexible display screen cover plate according to claim 1, wherein the composite laminated structure comprises at least one flexible glass layer and at least one organic layer that are sequentially laminated (see fig. 1, flexible glass layer 4, and two layers 2).
Regarding claim 3, the flexible display screen cover plate according to claim 1, wherein the composite laminated structure comprises at least one flexible glass layer and at least two organic layers, and each of the at least one flexible glass layer is sandwiched between two of the at least two organic layers (see fig. 1, flexible glass layer 4, and two layers 2 which layer 4 is sandwich in between layers 2).
Regarding claim 4, discloses the flexible display screen cover plate according to claim 1, wherein the at least one flexible glass layer and the at least one organic layer are connected together by adhering.
Regarding claim 8, discloses the flexible display screen cover plate according to claim 1, wherein the at least one flexible glass layer and the at least one organic layer are connected by being embedded within each other (see fig. 1, layer 4 and layers 2).
	Regarding claim 14, discloses the flexible display screen cover plate according to claim 1, wherein a surface of the at least one flexible glass layer that located in a non-display region and contacted with the at least one organic layer is a rough surface (see fig. 1, wherein the layer 4 and 2 does not have display function).
Regarding claim 15, discloses the flexible display screen cover plate according to claim 1, wherein a hardness of the at least one flexible glass layer is greater than or equal to 7H (noted: 7H is no define anything which is vague, therefore, the hardness is inherently in a flexible glass layer).
Regarding claim 16, discloses the flexible display screen cover plate according to claim 1, wherein a thickness of the flexible glass layer is 10 μm˜50 μm (see Thin film glass with a thickness of 5 to 50 μm).
Regarding claim 17, discloses the f flexible display screen cover plate according to claim 1, wherein a thickness of the at least one organic layer is 5 μm˜20 μm. (The cover film has a thickness of 0.01 to 1 mm).
Regarding claim 18, discloses the 18. The flexible display screen cover plate according to claim 1, wherein a material of the at least one organic layer is selected from one or more of polyimide, polyethylene and polymethyl methacrylate (see the cover film is a polyethylene film, a polypropylene film, a polyvinyl chloride film or a polyester film).

Claim(s) 1-5, 8, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng (US20170162600).
Regarding claim 1, discloses a flexible display screen cover plate, comprising: a composite laminated structure comprising at least one flexible glass layer and at least one organic layer (see fig. 2, a polymer enhanced layer 12 is formed at the other side of the flexible glass substrate 10).
Regarding claim 2, discloses the flexible display screen cover plate according to claim 1, wherein the composite laminated structure comprises at least one flexible glass layer and at least one organic layer that are sequentially laminated (see fig. 2, a polymer enhanced layer 12 is formed at the other side of the flexible glass substrate 10).
Regarding claim 3, discloses the flexible display screen cover plate according to claim 1, wherein the composite laminated structure comprises at least one flexible glass layer and at least two organic layers, and each of the at least one flexible glass layer is sandwiched between two of the at least two organic layer ((see fig. 2, a polymer enhanced layer 12 is formed at the other side of the flexible glass substrate 10).
Regarding claim 4, discloses the flexible display screen cover plate according to claim 1, wherein the at least one flexible glass layer and the at least one organic layer are connected together by adhering (by forming the polymer enhanced layer 12 at one side of the flexible glass substrate 10, the polymer enhanced layer 12 may be adhered to the 10 may be adhered to the flexible glass substrate 10. In this way, the flexibility of the polymer may enhance the performance of the flexible glass by increasing the anti-pressure capability).
Regarding claim 5, discloses the flexible display screen cover plate according to claim 4, wherein the at least one flexible glass layer and the at least one organic layer are connected together by an optically transparent adhesive ([0033] The polymer materials own a certain flexibility and may be elastically deformed, which prevents the stress from being centralized. In addition, the polymer enhanced layer 12 may be easily adhere to glass, and owns the attributes such as high mechanical strength and high anti-pressure capability.[0034] Thus, by forming the polymer enhanced layer 12 at one side of the flexible glass substrate 10, the polymer enhanced layer 12 may be adhered to the 10 may be adhered to the flexible glass substrate 10. In this way, the flexibility of the polymer may enhance the performance of the flexible glass by increasing the anti-pressure capability, see pars. 36, 42).
	Regarding claim 8, discloses the flexible display screen cover plate according to claim 1, wherein the at least one flexible glass layer and the at least one organic layer are connected by being embedded within each other (see fig. 2, the TFT layer 11 is formed at one side of the flexible glass substrate 10, and the polymer enhanced layer 12 is formed at the other side of the flexible glass substrate 10).
Regarding claims 19, 20, discloses t flexible display module, comprising the flexible display screen cover plate according to claim 1; and/or a flexible display device, comprising the flexible display module according to claim 19 (see a flexible display panel, as shown in FIG. 5, includes a TFT layer 41, a display layer 43, an encapsulation layer 44 and a flexible glass substrate 40, wherein one side of the flexible glass substrate 40 includes a polymer enhanced layer 42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US20170162600) in view of Yuan et al. (US 20200052246).
Regarding claims 9-13, discloses the flexible display screen cover plate according to claim 8.
However, Zeng does not discloses a surface of the at least one flexible glass layer contacted with the at least one organic layer comprises at least one groove, and the at least one organic layer is embedded in the at least one groove; and/or a cross-sectional shape of the at least one groove is selected from one or more of a square shape, a circular arc shape, an inverted trapezoidal shape, and a triangular shape.
It would have been obvious to the skilled in the art before the effective filling date to provide one flexible glass layer contacted with the at least one organic layer comprises at least one groove in Zeng as suggested Yuan et al., the motivation in order to disperse the bending stress, avoiding the fracture of the module layer.
Therefore, the combination of Zeng and Yuan et al, discloses a surface of the at least one flexible glass layer contacted with the at least one organic layer comprises at least one groove, and the at least one organic layer is embedded in the at least one groove; a cross-sectional shape of the at least one groove is selected from one or more of a square shape, a circular arc shape, an inverted trapezoidal shape, and a triangular shape (see [100] The flexible glass layer 10 includes a flexible material layer 101 having a groove defined in the middle of the flexible material layer 101 and a second flexible material layer 102. The first flexible material layer 101 has a groove defined in the middle of the first flexible material layer 101 may be manufactured by grooving in the middle of a piece of a flexible glass by etching or other methods. [0121] In addition, in an actual application scenario, when the module layer 104 is a display panel, the module layer 104 needs to be electrically connected to an external circuit structure via conductive leads. The conductive lead electrically connected to the module layer 104 may be formed by punching a hole on a surface (a side surface, an upper surface or a bottom surface) of the flexible glass layer 10, and then filling the hole with a conductive material. A gap between the conductive material in a hole and the hole may be sealed by a sealing material. Or, it is also possible that a conductive thin film extending to the outer surface of the first flexible material layer 101 is firstly plated on a side surface of the groove of the first flexible material layer 101. The thin film is etched to form a pattern of conductive leads, and then the second flexible material layer 102 and the first flexible material layer 101 are encapsulated. The module layer 104 encapsulated into the flexible glass layer 10 may also be electrically connected to the external circuit structure in other ways, and the specific structure and formation method of the conductive leads are not limited in the present invention. [0038] In an embodiment of the present invention, the annular groove has a depth of 3-5 mm; Yuan et al. figs. 11, 12, thickness of the flexible glass substrate 4 may be in a range from 25 μm to 100 μm.).
Regarding claims 11-13, the combination of Zeng and Yuan et al, discloses the flexible display screen cover plate according to claim 9, wherein a ratio of an open area of the at least one groove to an area of the surface of the at least one flexible glass layer which comprises the at least one groove is 30% to 60% ; the open area of the at least one groove is 25sup.2˜400 μm.sup.2.; and/or a depth of the at least one groove is 2 μm˜10 μm. (see Zeng fig. 2, and Yuan et al. figs. 11, 12, which is design choice, [0038] In an embodiment of the present invention, the annular groove has a depth of 3-5 mm; Yuan et al. figs. 11, 12, thickness of the flexible glass substrate 4 may be in a range from 25 μm to 100 μm, The annular groove preferably has a depth of 3-5 mm. In this way, the firm installing can be ensured, and the frame is not too thick. The width of the annular groove may be equal to the thickness of the flexible display module.[0129] The cross-sectional shape of the annular groove may be any one of a U shape, an arc shape and a trapezoidal shape. The depth, width and shape of the annular groove is not strictly limited in the present invention).
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US20170162600) in view of Mitamura et al. (US 20150014030).
Regarding claims 6, 7, discloses the flexible display screen cover plate according to claim 5.
	Zeng does not disclose the optically transparent adhesive comprises an optically clear adhesive.
It would have been obvious to the skilled in the art before the effective filling date to provide transparent adhesive comprises an optically clear adhesive in Zeng as suggested Mitamura et al., the motivation in order to have it transparent.
Therefore, the combination of Zeng et al. and Mitamura et al., discloses the optically transparent adhesive comprises an optically clear adhesive; and/or a thickness of the optically transparent adhesive is 5 μm˜10 μm. (clear adhesive (OCA) sheet may also be used for the insulating layer. Commercially available OCA sheets such as 8171CL series and 8146 series manufactured by 3M Company are usable. In particular, a transparent double-sided adhesive sheet having no base is preferable in terms of the thickness reduction of a product using  transparent double-sided adhesive sheet.[0364] The thickness of the transparent double-sided adhesive sheet is not particularly limited and is preferably from 5 to 150 .mu.m and more preferably from 20 to 100 .mu.m in terms of the application of the conductive film laminate to a touch panel.[0365] The effect obtained by adjusting the thickness of the transparent double-sided adhesive sheet to 20 .mu.m or more is that differences in level or irregularities of the substrate to which the sheet is to be attached can be covered, and the effect obtained by adjusting the adhesive sheet thickness to 100 .mu.m or less is that the transmittance of the transparent double-sided adhesive sheet can be fully ensured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VAN N CHOW/Primary Examiner, Art Unit 2623